                UNITED STATES DISTRICT COURT
               MIDDLE DISTRICT OF PENNSYLVANIA

STEVE BARTNICKI,                    :

                                    :
               Plaintiff                 CIVIL ACTION NO. 3:18-1725
                                    :
          v.
                                    :         (JUDGE MANNION)
SCRANTON SCHOOL DISTRICT,
and ALEXIS KIRIJAN,                  :

                Defendants           :


                               ORDER

    In accordance with the memorandum issued this same day, IT IS

HEREBY ORDERED THAT:

    (1) The plaintiff’s objections to the report and recommendation of Judge

      Carlson (Doc. 69) are OVERRULED.

    (2) The defendants’ objections to the report and recommendation of

      Judge Carlson (Doc. 71) are SUSTAINED.

    (3) The report and recommendation of Judge Carlson (Doc. 68) is

       ADOPTED AS MODIFIED.

    (4) The defendants’ motion for summary judgment (Doc. 50) is

       GRANTED IN ITS ENTIRETY.

    (5) The Clerk of Court is directed to ENTER JUDGMENT IN FAVOR

       OF THE DEFENDANTS AND AGAINST THE PLAINTIFF.
       (6) The defendants’ motion to strike (Doc. 62) is DISMISSED AS

           MOOT.

       (7) The Clerk of Court is directed to CLOSE THIS CASE.




                                      s/ Malachy E. Mannion
                                      MALACHY E. MANNION
                                      United States District Judge

DATE: June 29, 2021
18-1725-02-ORDER




                                   -2-
